Citation Nr: 0803486	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss with status-post bilateral 
tympanoplasty.  

3.  Entitlement to an increased rating for a dysthymic 
disorder, currently evaluated as 30 percent disabling.  

4.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to March 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2002 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. 

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims file.  

The issues of entitlement to a compensable rating for 
bilateral hearing loss with status-post bilateral 
tympanoplasty, a rating in excess of 30 percent for a 
dysthymic disorder, and an initial or staged rating in excess 
of 10 percent for post-traumatic headaches are addressed in 
the REMAND appended to the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

The veteran's tinnitus is rated 10 percent, which is the 
maximum schedular evaluation allowed for this disability; 
there is no indication that tinnitus is productive of marked 
interference with employment or necessitates frequent 
hospitalization.  


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in November 2001, prior to the rating which is 
the subject of this appeal, and was notified as to what was 
required to substantiate his claim.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified via a March 2006 VA letter of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claim in 
a subsequently issued supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claim after Dingess notice 
was provided as noted above, such defect would not have 
operated to alter the outcome in the instant case where the 
veteran is in receipt of the maximum schedular rating, and 
where the preponderance of the evidence is against a finding 
of extraschedular entitlement.  That is, the timing defect 
did not affect the essential fairness of the adjudication.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  As to the duty to provide an 
examination or medical opinion, an audiology examination is 
of record which confirms the existence of tinnitus.  The 
current 10 percent rating is the maximum evaluation allowed 
under the applicable rating criteria.  As explained in more 
detail below, there is no basis to refer this disability for 
a determination of whether an extraschedular rating is 
warranted.  Under these circumstances, there is no duty to 
provide another examination or a medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The entire period, (from the filing of the claim forward) is 
to be considered when evaluating a claim for an increase in 
evaluation to ensure that consideration is given to the 
possibility of "staged ratings"; that is, separate ratings 
for separate periods of time based on the facts found.  A 
"staged rating" is appropriate in claims which do not arise 
from an initial grant of service connection, but, have 
different levels of severity throughout the appeal period 
(from filing of the claim forward).  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran claims that his service-connected tinnitus is 
more disabling than currently evaluated.  

Tinnitus is rated in accordance with Code 6260, and provides 
for a 10 percent maximum schedular rating when recurrent 
tinnitus is present.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Pursuant to Note (2) of this provision, a single 
evaluation is all that can be assigned regardless of if the 
tinnitus is present in one ear, both ears, or in the head.  
Id.   

The veteran is in receipt of the maximum schedular rating for 
his tinnitus, and although the Board acknowledges his 
contention that the ringing is more severe than it has been 
previously, it is constrained by the regulatory guidelines 
which allow for no more than a 10 percent rating.  

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  There 
has been no showing by the veteran that his service-connected 
tinnitus has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his tinnitus pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.


REMAND

The veteran contends that his service-connected dysthymic 
disorder, hearing loss, and post-concussion headache 
disability are more severe than what is contemplated by the 
current ratings.  Specifically, the veteran has taken 
exception to the 30 percent rating assigned for dysthymic 
disorder, the noncompensable rating assigned for hearing loss 
as a result of tympanoplasty, and the initial 10 percent 
rating assigned for his headache disability.  

The Board notes that the record does contain outpatient 
clinic notes which pertain to recent periods of treatment, 
and include assessments as to the severity of the veteran's 
mental health.  There are, however, limited entries regarding 
the veteran's hearing loss and neurological condition, to 
include his headache disability.  Furthermore, upon review of 
the record, it does not appear that the veteran has ever had 
an examination to determine the severity of his headaches, 
and clarification is required to determine the classification 
of the headaches.  This is of particular concern given the 
legal criteria sent to the veteran in the statement of the 
case pertaining to his headache disability.  In this 
document, the veteran was given the rating criteria for 
migraine headaches, and had his claim reevaluated under this 
provision.  The rating decision, however, classifies the 
headaches as post-concussion, and shows assignment of a 10 
percent rating based on Code 8045, which pertains to post-
traumatic headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Thus, it is not clear as to whether migraine headaches 
exist, and if so, whether or not they are part of the 
veteran's service-connected headache disability.  Under these 
circumstances, a neurological examination is warranted.  

Regarding the psychiatric and hearing loss disabilities, the 
most recent VA examinations of record are dated in January 
2002, approximately six years ago. In filing his substantive 
appeal, and later in offering testimony at a June 2007 Travel 
Board Hearing, the veteran has made implicit his contention 
that his psychiatric and hearing loss disabilities are of a 
greater severity than when assessed in 2002.  While the date 
of an examination, in and of itself, is not necessarily a 
sufficient reason to remand a claim, the Board notes that six 
years is a significant passage of time, and that as the 
current level of severity of these disabilities is of primary 
importance to the claims, new examinations (psychiatric and 
audiological) must be afforded.   See 38 C.F.R. § 3.327; see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must clarify whether service 
connection is in effect for migraine 
headaches, in addition to the veteran's 
already service-connected post-traumatic 
headaches.

2.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

3.  Schedule the veteran for comprehensive 
VA neurology examination to determine the 
current severity of his service-connected 
headaches.  The examiner should note the 
frequency, duration and intensity of the 
veteran's headaches.  The neurologist is 
also requested to classify  the type of 
headaches experienced as a result of the 
veteran's in-service concussion, and is 
specifically instructed to indicate 
whether migraine-type headaches exist, and 
if they do, if they are a part of the 
service-connected post-concussion headache 
disability.  The claims file should be 
furnished to the examiner for review.   

4.  Schedule the veteran for comprehensive 
VA psychiatric examination to determine 
the current severity of his service-
connected dysthymic disorder.  The 
psychiatrist should assign a GAF scale 
score.  The claims file should be 
furnished to the examiner for review.   

5.  Schedule the veteran for comprehensive 
VA audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims file, 
should be furnished to the examiner for 
review.   

6.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-adjudicate 
the veteran's claims.  If the veteran 
remains dissatisfied with any part of the 
decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


